861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Plaintiff-Appellant,v.Sam P. GARRISON, Director of Prisons, Secretary ofCorrections, Director, Social Services of NewHanover County, Defendants-Appellees.
No. 88-7555.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1988.Decided Oct. 3, 1988.

Edward A. Ganey, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General, Robert W. Pope, County Attorney, Wanda M. Copley, County Attorney's Office, for appellees.
Before WIDENER, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Ganey v. Garrison, C/A No. 87-90-CRT (E.D.N.C. Feb. 17, 1988).


2
AFFIRMED*



*
 Ganey's complaints about mail censorship are too conclusory to state a claim and, in any event, are time barred, as the last occurrence was in 1981.  The complaint in this case was filed in 1987.  Ganey's motion for consoliation of this appeal with No. 87-7326, Ganey v. Chester, is denied
We have permitted the filing of Ganey's informal brief on April 20, 1988, and have considered the supplemental authorities and papers submitted by Ganey.